Case 4:14-cr-40048-JPG Document 135 Filed 03/17/21 Page 1 of 1 Page ID #422




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                  Case No. 14-cv-40048-JPG-02

 SETH T. CONWAY,

                 Defendant.

                                 MEMORANDUM AND ORDER
        This matter comes before the Court on a letter received from defendant Seth T. Conway
requesting free copies of various documents in his case (Doc. 132). Defendants have no
constitutional right to a complimentary copy of any document in their court files. See United
States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before providing copies free of
charge, a district court may require the requestor to show: (1) that he has exhausted all other
means of access to his files (i.e., through his trial and appellate counsel), (2) that he is financially
unable to secure access to his court files (i.e., through a showing similar to that required in 28
U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust account for the
previous six-month period prior to filing), and (3) that the documents requested are necessary for
some specific non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-
19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp.
at 413-14. These minimal requirements do not impose any substantial burden to financially
unable prisoners who desire their records be sent to them at government expense. Conway has
not done any of these things. Accordingly, the Court DENIES his motion (Doc. 132) without
prejudice to a motion making the appropriate showing.
IT IS SO ORDERED.
DATED: March 17, 2021

                                                s/ J. Phil Gilbert
                                                J. PHIL GILBERT
                                                DISTRICT JUDGE
